Citation Nr: 1133687	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  

3.  Entitlement to an increased compensable evaluation for adenocarcinoma of the prostate, status-post radical cystoprostatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, denied service connection for prostate and bladder cancer and erectile dysfunction.  The Veteran perfected an appeal as to the matter of his claim for prostate cancer.  However, in a September 2008 rating decision, the RO granted service connection for prostate cancer.  The RO's action represents a full grant of the benefits sought as to that claim.  A September 2008 supplemental statement of the case addressed the matter of entitlement to SMC based on the loss of use of a creative organ.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction and SMC based on the loss of use of a creative organ.   

According to an October 2007 VA examination report, the Veteran's erectile dysfunction is attributable to bladder cancer; it was added that the Veteran did not have prostate cancer.  

In a November 2007 signed statement, M.K.H., M.D., Chief of the Urology Section at the James A. Haley (JAH) Veterans Hospital (VAH) in Tampa, Florida, referenced a January 2001 VA pathology report and said that the Veteran was diagnosed with invasive transitional cell carcinoma of the bladder that invaded the prostatic urethra.  She said that he also had adenocarcinoma of the prostate, Gleason 7.  (The January 2001 pathology report indicates that, besides the invasive transitional cell carcinoma, prostatic tissue sections also revealed prostatic adenocarcinoma.)  

In the September 2008 rating decision, the RO granted service connection for prostate cancer secondary to presumed exposure to herbicides in the Republic of Vietnam.

A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also, VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  The matter of whether the grant of service connection for residuals of prostate cancer is clearly and unmistakably erroneous is not before the Board.  

During his May 2011Board hearing, the Veteran testified that he had two distinct types of cancer, bladder and prostate, according to Dr. M.K.H. (see hearing transcript at pages 3 and 8).  The Veteran indicated that Dr. M.K.H. said that his erectile dysfunction was due to his prostate cancer (Id. at 10).  He said that his prostate and bladder cancer were diagnosed in approximately 2000 or 2001 (Id. at 7).  The Veteran stated that he was regularly treated at the VA medical center (VAMC) in Columbus, Ohio, and at the VAMC in Tampa, Florida (Id. at 9).  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, the Board finds that the Veteran should be afforded a new VA examination performed by a physician to determine the etiology of any erectile dysfunction found to be present, including whether any diagnosed erectile dysfunction is due to service-connected prostate cancer.

As well, recent medical records regarding the Veteran's treatment at the VAMC in Tampa (including the JAH VAH), dated from March 2009, and at the VAMC (including the VA Outpatient Clinic) in Columbus, dated from July 2009, should also be obtained.

The Board notes that, in a December 2008 substantive appeal, the Veteran said that he continued "to disagree with the decision to award 0% SC compensation for residual conditions incurred from my [p]rostate [c]ancer".  The Board construes the Veteran's statement as a notice of disagreement for an initial compensable rating for prostate cancer residuals.  Since the appellant filed a timely notice of disagreement with respect to the evaluation, the Board's jurisdiction has been triggered.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Tampa (including the John A. Haley Veterans Hospital) for the period from March 2009 to the present, and at the VAMC in Columbus (including the VA Outpatient Clinic) for the period from July 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran and his representative so notified in writing.

2. After the above development has been accomplished, schedule the Veteran for a VA genitourinary examination by a physician to determine the etiology of any erectile dysfunction found to be present.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

For any erectile dysfunction found to be present, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected prostate cancer.  If not, is it at least as likely as not aggravated by service-connected prostate cancer?  If aggravated, what permanent, measurable increase in erectile dysfunction pathology is attributable to the service-connected prostate cancer?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3. The RO should readjudicate the issue of entitlement to an increased compensable evaluation for adenocarcinoma of the prostate, status-post radical cystoprostatectomy, service connection for erectile dysfunction and the special monthly compensation claim.  If any benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  The Veteran is advised that he must submit a substantive appeal to perfect an appeal for the increased rating issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


